Name: Council Decision 2013/12/CFSP of 25Ã October 2012 on the signing and conclusion of the Agreement between the European Union and the Republic of Moldova establishing a framework for the participation of the Republic of Moldova in European Union crisis management operations
 Type: Decision
 Subject Matter: international affairs;  European construction;  international security;  Europe
 Date Published: 2013-01-12

 12.1.2013 EN Official Journal of the European Union L 8/1 COUNCIL DECISION 2013/12/CFSP of 25 October 2012 on the signing and conclusion of the Agreement between the European Union and the Republic of Moldova establishing a framework for the participation of the Republic of Moldova in European Union crisis management operations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 218(5) and (6) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Conditions regarding the participation of third States in European Union crisis management operations should be laid down in an agreement establishing a framework for such possible future participation, rather than defining those conditions on a case-by-case basis for each operation concerned. (2) Following the adoption of a Decision by the Council on 25 June 2012 authorising the opening of negotiations, the High Representative of the Union for Foreign Affairs and Security Policy negotiated an agreement between the European Union and the Republic of Moldova establishing a framework for the participation of the Republic of Moldova in European Union crisis management operations (the Agreement). (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Moldova establishing a framework for the participation of the Republic of Moldova in the European Union crisis management operations is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 16(1) of the Agreement. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 October 2012. For the Council The President M. BÃDSKOV AGREEMENT between the European Union and the Republic of Moldova establishing a framework for the participation of the Republic of Moldova in European Union crisis management operations THE EUROPEAN UNION (EU) of the one part, and THE REPUBLIC OF MOLDOVA of the other part, hereinafter referred to as the Parties, Whereas: (1) The European Union may decide to take action in the field of crisis management, including peace-keeping operations or humanitarian operations. (2) The European Union will decide whether third States will be invited to participate in an EU crisis management operation. The Republic of Moldova may accept the invitation by the European Union and offer its contribution. In such case, the European Union will decide on the acceptance of that proposed contribution. (3) Conditions regarding the participation of the Republic of Moldova in EU crisis management operations should be laid down in an agreement establishing a framework for such possible future participation, rather than defining these conditions on a case-by-case basis for each operation concerned. (4) Such an agreement should be without prejudice to the decision-making autonomy of the European Union, and should not prejudge the case-by-case nature of the decision for the Republic of Moldova to participate in an EU crisis management operation, in accordance with its legal system. (5) Such an agreement should only address future EU crisis management operations and should be without prejudice to any existing agreements regulating the participation of the Republic of Moldova in an EU crisis management operation that has already been deployed, HAVE AGREED AS FOLLOWS: SECTION I GENERAL PROVISIONS Article 1 Decisions relating to the participation 1. Following the decision of the European Union to invite the Republic of Moldova to participate in an EU crisis management operation, and once the Republic of Moldova has decided to participate, such State shall provide information on its proposed contribution to the European Union. 2. The assessment by the European Union of proposed contribution shall be conducted in consultation with the Republic of Moldova. 3. The European Union shall provide the Republic of Moldova with an early indication of the likely contribution to the common costs of the operation as soon as possible with a view to assisting the Republic of Moldova in the formulation of its offer. 4. The European Union shall communicate the outcome of that assessment to the Republic of Moldova by a letter with a view to securing its participation in accordance with the provisions of this Agreement. Article 2 Framework 1. The Republic of Moldova shall associate itself with the Council Decision by which the Council of the European Union decides that the EU will conduct the crisis management operation, and with any other Decision by which the Council of the European Union decides to extend the EU crisis management operation, in accordance with the provisions of this Agreement and any required implementing arrangements. 2. The contribution of the Republic of Moldova to an EU crisis management operation shall be without prejudice to the decision-making autonomy of the EU. Article 3 Status of personnel and forces 1. The status of personnel seconded to an EU civilian crisis management operation and/or of the forces contributed to an EU military crisis management operation by the Republic of Moldova shall be governed by the agreement on the status of forces/mission, if concluded, between the EU and the State(s) in which the operation is conducted. 2. The status of personnel contributed to headquarters or command elements located outside the State(s) in which the EU crisis management operation takes place, shall be governed by arrangements between the headquarters and command elements concerned and the competent authorities of the Republic of Moldova. 3. Without prejudice to the agreement on the status of forces/mission referred to in paragraph 1, the Republic of Moldova shall exercise jurisdiction over its personnel participating in the EU crisis management operation. In cases where the forces of the Republic of Moldova operate on board a vessel or aircraft of an EU Member State, the latter State shall exercise jurisdiction in accordance with its internal laws and procedures. 4. The Republic of Moldova shall be responsible for answering any claims linked to the participation in an EU crisis management operation, from or concerning any of its personnel and shall be responsible for bringing any action, in particular legal or disciplinary, against any of its personnel in accordance with its laws and regulations. 5. The Parties agree to waive any and all claims, other than contractual claims, against each other for damage to, loss of, or destruction of assets owned/operated by either Party, or injury or death to personnel of either Party, arising out of the performance of their official duties in connection with activities under this Agreement, except in the case of gross negligence or wilful misconduct. 6. The Republic of Moldova undertakes to make a declaration as regards the waiver of claims against any State participating in an EU crisis management operation in which the Republic of Moldova participates, and to do so when signing this Agreement. 7. The European Union undertakes to ensure that European Union Member States make a declaration as regards the waiver of claims, for any future participation of the Republic of Moldova in an EU crisis management operation, and to do so when signing this Agreement. Article 4 Classified information 1. The Republic of Moldova shall take appropriate measures to ensure that EU classified information is protected in accordance with the European Union Councils security regulations, contained in Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (1), and in accordance with further guidance issued by competent authorities, including the EU Operation Commander concerning an EU military crisis management operation or by the EU Head of Mission concerning an EU civilian crisis management operation. 2. Where the EU and the Republic of Moldova have concluded an agreement on security procedures for the exchange of classified information, the provisions of such an agreement shall apply in the context of an EU crisis management operation. SECTION II PROVISIONS ON PARTICIPATION IN CIVILIAN CRISIS MANAGEMENT OPERATIONS Article 5 Personnel seconded to an EU civilian crisis management operation 1. The Republic of Moldova: (a) shall ensure that its personnel seconded to the EU civilian crisis management operation undertake their mission in accordance with:  the Council Decision and subsequent amendments as referred to in Article 2(1);  the Operation Plan;  implementing measures. (b) shall inform in due time the Head of Mission of the EU civilian crisis management operation (hereinafter Head of Mission) and the High Representative of the Union for Foreign Affairs and Security Policy (HR) of any change to its contribution to the EU civilian crisis management operation. 2. Personnel seconded to the EU civilian crisis management operation shall undergo a medical examination, vaccination and be certified medically fit for duty by a competent authority from the Republic of Moldova. Personnel seconded to the EU civilian crisis management operation shall produce a copy of that certification. Article 6 Chain of command 1. Personnel seconded by the Republic of Moldova shall carry out their duties and conduct themselves solely with the interests of the EU civilian crisis management operation in mind. 2. All personnel shall remain under the full command of their national authorities. 3. National authorities shall transfer operational control to the Civilian Operation Commander of the European Union. 4. The Civilian Operation Commander shall assume responsibility and exercise command and control of the EU civilian crisis management operation at strategic level. 5. The Head of Mission shall assume responsibility and exercise command and control of the EU civilian crisis management operation at theatre level and assume its day-to-day management. 6. The Republic of Moldova shall have the same rights and obligations in terms of day-to-day management of the operation as European Union Member States taking part in the operation, in accordance with the legal instruments referred to in Article 2(1). 7. The Head of Mission shall be responsible for disciplinary control over EU civilian crisis management operation personnel. Where required, disciplinary action shall be taken by the national authority concerned. 8. A National Contingent Point of Contact (NPC) shall be appointed by the Republic of Moldova to represent its national contingent in the operation. The NPC shall report to the Head of Mission on national matters and shall be responsible for day-to-day discipline of the contingent. 9. The decision to end the operation shall be taken by the European Union, following consultation with the Republic of Moldova if it is still contributing to the EU civilian crisis management operation at the date of termination of the operation. Article 7 Financial aspects 1. Without prejudice to Article 8, the Republic of Moldova shall assume all the costs associated with its participation in the operation apart from the running costs, as set out in the operational budget of the operation. 2. In case of death, injury, loss or damage to natural or legal persons from the State(s) in which the operation is conducted, the Republic of Moldova shall, when its liability has been established, pay compensation under the conditions foreseen in the applicable status of mission agreement referred to in Article 3(1). Article 8 Contribution to operational budget 1. The Republic of Moldova shall contribute to the financing of the operational budget of the EU civilian crisis management operation. 2. Such contribution to the operational budget shall be calculated on the basis of either of the following formulae, whichever produces the lower amount: (a) the share of the reference amount which is in proportion to the ratio of the Republic of Moldovas GNI to the total GNIs of all States contributing to the operational budget of the operation; or (b) the share of the reference amount for the operational budget which is in proportion to the ratio of the number of personnel from the Republic of Moldova participating in the operation to the total number of personnel of all States participating in the operation. 3. Notwithstanding paragraphs 1 and 2, the Republic of Moldova shall not make any contribution towards the financing of per diem allowances paid to personnel of the European Union Member States. 4. Notwithstanding paragraph 1, the European Union shall, in principle, exempt the Republic of Moldova from financial contributions to a particular EU civilian crisis management operation when: (a) the European Union decides that the Republic of Moldova provides a significant contribution which is essential for this operation; or (b) the Republic of Moldova has a GNI per capita which does not exceed that of any Member State of the European Union. 5. An arrangement on the payment of the contributions of the Republic of Moldova to the operational budget of the EU civilian crisis management operation shall be signed between the Head of Mission and the relevant administrative authorities of the Republic of Moldova. That arrangement shall, inter alia, include the following provisions: (a) the amount concerned, (b) the arrangements for payment of the financial contribution, (c) the auditing procedure. SECTION III PROVISIONS ON PARTICIPATION IN MILITARY CRISIS MANAGEMENT OPERATIONS Article 9 Participation in the EU military crisis management operations 1. The Republic of Moldova shall ensure that its forces and personnel participating in the EU military crisis management operation undertake their mission in accordance with: (a) the Council Decision and subsequent amendments as referred to in Article 2(1), (b) the Operation Plan, (c) implementing measures. 2. Personnel seconded by the Republic of Moldova shall carry out their duties and conduct themselves solely with the interest of the EU military crisis management operation in mind. 3. The Republic of Moldova shall inform the EU Operation Commander in due time of any change to its participation in the operation. Article 10 Chain of command 1. All forces and personnel participating in the EU military crisis management operation shall remain under the full command of their national authorities. 2. National authorities shall transfer the Operational and Tactical command and/or control of their forces and personnel to the EU Operation Commander, who is entitled to delegate his authority. 3. The Republic of Moldova shall have the same rights and obligations in terms of the day-to-day management of the operation as participating European Union Member States. 4. The EU Operation Commander may, following consultations with the Republic of Moldova, at any time request the withdrawal of the Republic of Moldova contribution. 5. A Senior Military Representative (SMR) shall be appointed by the Republic of Moldova to represent its national contingent in the EU military crisis management operation. The SMR shall consult with the EU Force Commander on all matters affecting the operation and shall be responsible for the day-to-day discipline of the Republic of Moldova contingent. Article 11 Financial aspects 1. Without prejudice to Article 12 of this Agreement, the Republic of Moldova shall assume all the costs associated with its participation in the operation unless the costs are subject to common funding as provided for in the legal instruments referred to in Article 2(1), as well as in Council Decision 2011/871/CFSP of 19 December 2011 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) (2). 2. In case of death, injury, loss or damage to natural or legal persons from the State(s) in which the operation is conducted, the Republic of Moldova shall, when its liability has been established, pay compensation under the conditions foreseen in the applicable status of forces agreement referred to in Article 3(1). Article 12 Contribution to the common costs 1. The Republic of Moldova shall contribute to the financing of the common costs of the EU military crisis management operation. 2. Such contribution to the common costs shall be calculated on the basis of either of the following two formulae, whichever produces the lower amount: (a) the share of the common costs which is in proportion to the ratio of the Republic of Moldovas GNI to the total GNIs of all States contributing to the common costs of the operation; or (b) the share of the common costs which is in proportion to the ratio of the number of personnel from the Republic of Moldova participating in the operation to the total number of personnel of all States participating in the operation. Where the formula under point (b) of the first subparagraph is used and the Republic of Moldova contributes personnel only to the Operation or Force Headquarters, the ratio used shall be that of its personnel to that of the total number of the respective headquarters personnel. In other cases, the ratio shall be that of all personnel contributed by the Republic of Moldova that of the total personnel of the operation. 3. Notwithstanding paragraph 1 above, the European Union shall, in principle, exempt the Republic of Moldova from financial contributions to the common costs of a particular EU military crisis management operation when: (a) the European Union decides that the Republic of Moldova provides a significant contribution to assets and/or capabilities which are essential for the operation; or (b) the Republic of Moldova has a GNI per capita which does not exceed that of any Member State of the European Union. 4. An arrangement shall be concluded between the Administrator provided for in Council Decision 2011/871/CFSP and the competent administrative authorities of the Republic of Moldova. This arrangement shall include, inter alia, provisions on: (a) the amount concerned, (b) the arrangements for payment of the financial contribution, (c) the auditing procedure. SECTION IV FINAL PROVISIONS Article 13 Arrangements to implement the Agreement Without prejudice to the provisions of Articles 8(5) and 12(4) any necessary technical and administrative arrangements in pursuance of the implementation of this Agreement shall be concluded between the appropriate authorities of the EU and the appropriate authorities of the Republic of Moldova. Article 14 Non-compliance Should one of the Parties fail to comply with its obligations under this Agreement, the other Party shall have the right to terminate this Agreement by sending written notice of one month. Article 15 Dispute settlement Disputes concerning the interpretation or application of this Agreement shall be settled by diplomatic means between the Parties. Article 16 Entry into force 1. This Agreement shall enter into force on the first day of the first month after the Parties have notified each other of the completion of the internal legal procedures necessary for its entry into force. 2. This Agreement shall be subject to regular review. 3. This Agreement may be amended on the basis of a mutual written agreement between the Parties. The amendments shall enter into force in accordance with the procedure laid down in paragraph 1. 4. This Agreement may be denounced by either Party by written notice of denunciation given to the other Party. Such denunciation shall take effect six months after receipt of notification by the other Party. Done at Brussels, on the thirteenth day of December in the year two thousand and twelve, in the English language in two copies. For the European Union For the Republic of Moldova (1) OJ L 141, 27.5.2011, p. 17. (2) OJ L 343, 23.12.2011, p. 35. TEXT FOR DECLARATIONS Text for the EU Member States: The EU Member States applying an EU Council Decision on an EU crisis management operation in which the Republic of Moldova participates will endeavour, insofar as their internal legal systems so permit, to waive as far as possible claims against the Republic of Moldova for injury, death of their personnel, or damage to, or loss of, any assets owned by themselves and used by the EU crisis management operation if such injury, death, damage or loss:  was caused by personnel from the Republic of Moldova in the execution of their duties in connection with the EU crisis management operation, except in case of gross negligence or wilful misconduct,  or arose from the use of any assets owned by the Republic of Moldova, provided that the assets were used in connection with the operation and except in case of gross negligence or wilful misconduct of EU crisis management operation personnel from the Republic of Moldova using those assets. Text for the Republic of Moldova: The Republic of Moldova applying an EU Council Decision on an EU crisis management operation will endeavour, insofar as its internal legal system so permit, to waive as far as possible claims against any other State participating in the EU crisis management operation for injury, death of its personnel, or damage to, or loss of, any assets owned by itself and used by the EU crisis management operation if such injury, death, damage or loss:  was caused by personnel in the execution of their duties in connection with the EU crisis management operation, except in case of gross negligence or wilful misconduct, or  arose from the use of any assets owned by States participating in the EU crisis management operation, provided that the assets were used in connection with the operation and except in case of gross negligence or wilful misconduct of EU crisis management operation personnel using those assets.